This is an action in replevin. The District Court gave judgment in favor of the defendant.
The question for determination was the title to furniture in the defendant's possession. From the state of the case, as settled by the court, it appears that there was evidence to support its finding.
It is settled law that, where there is legal evidence before the fact finding court which will support its conclusions, the Supreme Court does not reverse. State Board of MedicalExaminers v. Citarella, 113 N.J.L. 210, 214.
The judgment is affirmed. *Page 590